United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.R., Appellant
and
DEPARTMENT OF THE ARMY, McALESTER
ARMY AMMUNITION PLANT, McAlester, OK,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1477
Issued: February 24, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On June 8, 2011 appellant filed a timely appeal from a May 16, 2011 merit decision of the
Office of Workers’ Compensation Programs (OWCP) regarding her schedule award claim.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant has more than one percent impairment of the left arm for
which she received a schedule award.
FACTUAL HISTORY
On January 28, 2008 appellant, then a 58-year-old secretary, filed a traumatic injury claim
alleging that she slipped on a slippery tile at work while leaving for the day. She indicated that she
fell on her left knee and then slipped on her back side while bracing with her left hand. OWCP
1

5 U.S.C. § 8101-8193.

accepted the claim for left wrist sprain, sprain of left shoulder and upper arm, neck sprain, back
sprain, lumbar region and left hand contusion. It paid all appropriate benefits. Under claim number
xxxxxx055, OWCP accepted conditions of carpal tunnel syndrome, ulnar nerve entrapment and
epicondylitis. Appellant received 22 percent right upper extremity impairment and 22 percent left
upper extremity impairment plus an additional 9 percent impairment to each upper extremity.
On April 28, 2009 appellant filed a claim for a schedule award. In an April 22, 2009 report,
Dr. William E. Gupton, Board-certified in family medicine, noted treating her for her January 28,
2008 back injury. He stated that she had reached maximum medical improvement but continued to
have work restrictions. In a September 10, 2009 letter, OWCP advised appellant of the type of
medical evidence needed to establish entitlement to a schedule award.
In an October 7, 2009 report, Dr. Lida S. Dahm, a Board-certified anesthesiologist, to whom
appellant was referred by OWCP after she relocated from Oklahoma to Texas, indicated that she
had not reached maximum medical improvement and recommended evaluation by a different
specialist. Thereafter, appellant was treated by Dr. Guillermo R. Pechero, a Board-certified
orthopedic surgeon. On June 23, 2010 Dr. Pechero opined that she had reached maximum medical
improvement. In a July 15, 2010 report, he noted the January 28, 2008 injury, stated that appellant
had reached maximum medical improvement and opined that, under the sixth edition of the
American Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A.,
Guides), she had “left wrist two percent, left shoulder two percent, lumbar spine zero percent and
cervical spine five percent. In summary [she] had nine percent upper extremity impairment.” On
August 5, 2010 appellant asked that OWCP schedule her for an impairment rating as her physician
would not prepare an impairment rating.
OWCP referred appellant and provided a statement of accepted facts and the medical
records, to Dr. Sofia M. Weigel, a Board-certified physiatrist, for an impairment evaluation. In an
October 22, 2010 report, Dr. Weigel noted the history of injury and her review of the medical
records. Her examination findings included a normal neurological examination of the bilateral
upper and lower extremities, a left shoulder and left wrist/hand examination. An impression of
lumbar and cervical degenerative disc disease and spondylosis was provided. Dr. Weigel opined
that appellant reached maximum medical improvement on June 23, 2010, which was consistent with
the medical records. Utilizing the sixth edition of the A.M.A., Guides, she opined that appellant
had no impairment due to the cervical sprain, no impairment due to the lumbar sprain, one percent
impairment for left shoulder sprain and no impairment due to the left wrist sprain. Dr. Weigel set
forth her calculations under the sixth edition of the A.M.A., Guides. For the cervical sprain and
lumbar sprain, she noted that a diagnosed injury of the spine may be considered if it resulted in
permanent impairment of the extremities. For the cervical sprain, proposed Table 1, Spinal Nerve
Impairment of The Guides Newsletter July/August 2009 was utilized. Dr. Weigel found no ratable
impairment in either arm on the basis of nerve root impairment and thus Table 15.20, page 434-35
was not applicable. She further noted that the QuickDASH score of 95 (grade 4) was not deemed in
line with the observed level of function and thus excluded it from consideration. The lumbar sprain
was rated under proposed Table 2, Spinal Nerve Impairment of The Guides Newsletter
July/August 2009. Dr. Weigel found no ratable impairment to either leg on the basis of nerve root
impairment. She also stated that the AAOS Lower Limb Evaluation Score of 23 (grade 4) was not
deemed in line with the observed level of function and excluded it from consideration. For the left
shoulder sprain, Dr. Weigel noted a history of painful injury, residual symptoms without consistent
findings. Under Table 15-5, page 401, a class 1 impairment had a default value of one percent.
2

Dr. Weigel found the grade modifier for Functional History (GMFH) was found nonapplicable as it
differed by two or more grade; the grade modifier Physical Examination (GMPE) was 1; and grade
modifier Clinical Studies (GMCS) was 1. Under the net adjustment formula, (GMPE – CDX) (1-1)
+ (GMCS – CDX) (1-1), a zero net adjustment was found. Thus, the class 1, grade C impairment
with zero adjustment equaled one percent impairment. For left wrist sprain, Dr. Weigel found
painful injury, residual symptoms without consistent findings. Under Table 15-3, page 395, class 1
resulted in default value of one percent impairment. The grade modifier for GMFH was found
nonapplicable as it differed by two or more grades; the grade modifier GMPE was 1; and grade
modifier GMCS was 0. Under the net adjustment formula, (GMPE – CDX) (1-1) + (GMCS –
CDX) (0-1), a -1 net adjustment was found. This equaled class 1, grade B or no impairment.
On December 20, 2010 an OWCP medical adviser reviewed the medical evidence of file,
including Dr. Weigel’s October 22, 2010 report. He found that appellant reached maximum
medical improvement on June 23, 2010, based on Dr. Weigel’s report. He also concurred with
Dr. Weigel’s impairment calculations. For the cervical sprain, the medical adviser utilized
proposed Table 1, Spinal Nerve Impairment. He noted that Dr. Weigel found no ratable impairment
in either upper extremity on the basis of nerve root impairment. The QuickDASH score of 95
(grade 4) was not deemed in line with the observed level of function during Dr. Weigel’s
examination and was excluded from consideration in accordance to page 406 of the A.M.A.,
Guides. The lumbar sprain was rated under proposed Table 2, Spinal Nerve Impairment. The
medical adviser noted that Dr. Weigel, in her examination, found no ratable impairment to either
lower extremity on the basis of nerve root impairment. The AAOS Lower Limb Evaluation Score
of 23 (grade 4) was not deemed in line with the observed level of function during Dr. Weigel’s
examination and was excluded from consideration in accordance to page 406 of the A.M.A.,
Guides. For the left shoulder sprain, Dr. Weigel’s examination showed painful injury without
consistent findings. Under Table 15-5, page 401, a class 1 impairment had a default value of one
percent. Using Dr. Weigel’s estimates, the grade modifier for GMFH was found nonapplicable as it
differed by two or more grade; the grade modifier GMPE was 1; and grade modifier GMCS was 1.
Under the net adjustment formula, (GMPE – CDX) (1-1) + (GMCS – CDX) (1-1), a zero net
adjustment was found. The medical adviser stated that the class 1, grade C impairment with zero
adjustment equaled one percent impairment. For left wrist sprain, Dr. Weigel’s examination
revealed painful injury without consistent findings. Under Table 15-3, page 395, class 1 resulted in
a default value of one percent impairment. Using Dr. Weigel’s estimates, the grade modifier for
GMFH was found nonapplicable as it differed by two or more grade; the grade modifier GMPE was
1; and grade modifier GMCS was 0. Under the net adjustment formula, (GMPE – CDX) (1-1) +
(GMCS – CDX) (0-1), a -1 net adjustment was found. This equaled class 1, grade B or zero percent
impairment. The medical adviser found that the combined left upper extremity impairment was one
percent. As the prior awards for the left upper extremity were for conditions other than a left
shoulder strain, the additional impairment of one percent was established.
By decision dated March 8, 2011, OWCP awarded an additional one percent impairment of
the left upper extremity for appellant’s shoulder condition. The award ran for the period June 23 to
July 14, 2010 for 3.12 weeks. OWCP found that the medical evidence did not support impairment
of other extremities.
On April 8, 2011 appellant requested reconsideration of her shoulder award and resubmitted
evidence, including Dr. Pechero’s July 15, 2010 report. She also submitted an April 27, 2009 note
from Warren Clinic McAlester; an April 9, 2011 witness statement from Cheryl D. MacPherson
3

regarding her observations of appellant’s ability; a February 20, 2008 clinic permit from appellant’s
supervisor; electrodiagnostic studies of February 8, 2010, magnetic resonance imaging scan studies
of left shoulder dated December 11, 2009 and of the lumbar spine dated January 22, 2009; and
progress notes from Dr. Pechero.
By decision dated May 16, 2011, OWCP denied modification of its March 8, 2011 decision.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss shall be determined. The method used in
making such a determination is a matter that rests within the sound discretion of OWCP.4 For
consistent results and to ensure equal justice under the law to all claimants, good administrative
practice necessitates the use of a single set of tables so that there may be uniform standards
applicable to all claimants. The A.M.A., Guides has been adopted by the implementing regulations
as the appropriate standard for evaluating schedule losses.5 As of May 1, 2009, the sixth edition of
the A.M.A., Guides is used to calculate schedule awards.6
The sixth edition requires identifying the impairment class for the diagnosed condition
(CDX), which is then adjusted by grade modifiers based on GMFH, GMPE and GMCS.7 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).8
It is well established that preexisting impairments to the scheduled member are to be
included when determining entitlement to a schedule award.9 OWCP procedures state that any
previous impairment to the member under consideration is included in calculating the percentage of
loss except when the prior impairment is due to a previous work-related injury, in which case the
percentage already paid is subtracted from the total percentage of impairment.10

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

Ronald R. Kraynak, 53 ECAB 130 (2001).

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.6.6a (January 2010); see also Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1 (January 2010).
7

A.M.A., Guides 494-531.

8

Id. at 521.

9

Michael C. Milner, 53 ECAB 446, 450 (2002); Raymond E. Gwynn, 35 ECAB 247 (1983).

10

Federal (FECA) Procedure Manual, supra note 6 Chapter 2.808.7.a(2) (November 1998).

4

After obtaining all necessary medical evidence, the file should be routed to OWCP’s
medical adviser for an opinion concerning the nature and percentage of impairment in accordance
with the A.M.A., Guides, with rationale provided for the percentage of impairment specified.11
ANALYSIS
OWCP accepted that appellant sustained left wrist sprain, sprain of left shoulder and upper
arm, neck sprain, lumbar sprain and left hand contusion as a result of the January 28, 2008 work
injury. Appellant claimed a schedule award on September 28, 2009. Based on the second opinion
report of Dr. Weigel and its medical adviser, appellant was rated one percent impairment of the left
upper extremity based on her shoulder condition. This was in addition to prior awards totaling 31
percent for the left arm.
The Board finds that appellant has one percent impairment of the left upper extremity based
on her shoulder condition. On October 22, 2010 Dr. Weigel noted the history of injury, her review
of the medical records and presented her examination findings of the bilateral upper and lower
extremities, left shoulder and left wrist/hand. She opined that appellant reached maximum medical
improvement on June 23, 2010 based on her examination and medical records review. Dr. Weigel
provided detailed examination findings and set forth her calculations under the A.M.A., Guides, in
which she opined that appellant had zero percent impairment for the cervical sprain, zero percent
impairment for the lumbar sprain, one percent impairment for the left shoulder sprain and zero
percent impairment for the left wrist sprain. An OWCP medical adviser concurred with her
impairment calculations.
Dr. Weigel and the medical adviser properly referenced the A.M.A., Guides’ newsletter12 to
consider extremity ratings from spinal nerve impairment. For the cervical sprain, Dr. Weigel found
no ratable impairment in either upper extremity on the basis of nerve root impairment. Thus,
proposed Table 1, Spinal Nerve Impairment, was not applicable. He also properly excluded the
QuickDASH score of 95 (grade 4) from consideration as it was not deemed in line with the
observed level of function in accordance to page 406 of the A.M.A., Guides. For the lumbar sprain,
Dr. Weigel found no ratable impairment to either lower extremity on the basis of nerve root
impairment. Thus, proposed Table 2, Spinal Nerve Impairment, was not applicable. Dr. Weigel
also properly excluded the AAOS Lower Limb Evaluation Score of 23 (grade 4) from consideration
as it was not deemed in line with the observed level of function during her examination in
accordance to page 406 of the A.M.A., Guides. Accordingly, appellant had no ratable impairment
to her extremities from her cervical or lumbar sprains.
For the left shoulder sprain, Table 15-5, page 401 was properly utilized. Dr. Weigel’s
examination showed painful injury without consistent findings. Under Table 15-5, page 401, a class
11

Id. at Chapter 2.808.6(d) (August 2002).

12

The sixth edition of the A.M.A., Guides does not provide a separate mechanism for rating spinal nerve injuries as
extremity impairment. Recognizing that certain jurisdictions, such as under FECA, mandate ratings for extremities and
preclude ratings for the spine, the A.M.A., Guides has offered an approach to rating spinal nerve impairments consistent
with sixth edition methodology. Christopher R. Brigham, M.D., Rating Spinal Nerve Extremity Impairment using the
sixth edition, The Guides Newsletter (A.M.A., Chicago, Ill.), July/August 2009. OWCP has adopted this approach for
rating impairment to the upper or lower extremities caused by a spinal injury. Federal (FECA) Procedure Manual,
Part 3 -- Medical, Schedule Awards, Chapter 3.700 (January 2010) (Exhibits 1, 4).

5

1 impairment had a default value of one percent. Using Dr. Weigel’s estimates, the grade modifier
for GMFH was found nonapplicable as it differed by two or more grades13; the grade modifier
GMPE was 1; and GMCS was 1. Under the net adjustment formula, (GMPE – CDX) (1-1) +
(GMCS – CDX) (1-1), a zero net adjustment was found. Thus, the class 1, grade C impairment
with zero adjustment equaled one percent impairment.
For left wrist sprain, Dr. Weigel’s examination revealed painful injury without consistent
findings. Under Table 15-3, page 395, for wrist pain, class 1 resulted in default value of one
percent impairment. Using Dr. Weigel’s estimates, the grade modifier for GMFH was found
nonapplicable as it differed by two or more grades14; the grade modifier GMPE was 1; and grade
modifier GMCS was 0. Under the net adjustment formula, (GMPE – CDX)(1-1) + (GMCS –
CDX)(0-1), a -1 net adjustment was found. This equaled class 1, grade B or zero percent
impairment.
The medical adviser properly determined that appellant had one percent impairment of the
left arm attributable to her left shoulder condition. The medical adviser additionally noted that
since the prior awards to the left upper extremity of 22 and 9 percent were for conditions other than
a left shoulder strain, an additional impairment of 1 percent of the left upper extremity was
established.
Appellant did not provide medical evidence in conformance with the A.M.A., Guides to
support a greater percentage of permanent impairment than that previously awarded. Dr. Pechero,
in his July 15, 2010 report, opined that, under the A.M.A., Guides, appellant had nine percent left
arm impairment due to two percent impairment of the left wrist, two percent impairment of the left
shoulder and five percent impairment of cervical spine. The Board notes that his opinion is of little
probative value as he did not explain how he calculated this impairment under the A.M.A.,
Guides.15 For example, Dr. Pechero did not explain which tables or grids he used in the A.M.A.,
Guides and how he applied applicable grade modifiers. Other medical evidence provided by
appellant did not specifically address permanent impairment pursuant to the A.M.A., Guides.
On appeal, appellant contends that she is entitled to an additional schedule award for the left
shoulder and that she is entitled to a schedule award for her left leg. As noted, the medical evidence
does not establish a greater percentage of permanent impairment for the left shoulder. The medical
evidence from Dr. Weigel and OWCP’s medical adviser provides no basis on which to establish
work-related impairment of the left leg and on this matter was not adjudicated in the decision of
OWCP presently before the Board, it is not an issue on appeal.
Appellant may request a schedule award or increased schedule award based on evidence of a
new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
13

The A.M.A., Guides provide that, if the grade modifier for functional history differs by two or more grades from
either clinical studies or physical examination findings, it should be deemed unreliable and excluded. A.M.A., Guides
406.
14

Id.

15

See Richard A. Neidert, 57 ECAB 474 (2006) (an attending physician’s report is of little probative value where the
A.M.A., Guides are not properly followed).

6

CONCLUSION
The Board finds that appellant has no more than one percent permanent impairment of the
left upper extremity attributable to her shoulder condition.
ORDER
IT IS HEREBY ORDERED THAT the May 16, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: February 24, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

